Appeal by petitioners from so much of an order of the Supreme Court, Queens County, dated June 10, 1968, as permitted respondents to file a late notice of claim. Order affirmed insofar as appealed from, with $20 costs and disbursements. In our opinion, the Special Term has inherent power to permit the filing of a claim after the expiration of the time fixed therefor in an order obtained pursuant to section 56 of the Membership Corporations Law (cf. People ex rel. *929Attorney-General v. Security Life Ins. & Annuity Co., 79 N. Y. 267, 272); and we find no abuse of discretion in the exercise of that power here. Beldock, P. J., Christ, Brennan, Benjamin and Martuscello, JJ., concur.